DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/28/2020 and 5/18/2021 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 25 and 35 are objected to because of the following informalities:  
Regarding claim 25, a minor typographical error wherein a verb appears to be missing at “the plurality of anchors are disposed near a junction” (or a similar amendment will moot this minor objection); and
Regarding claim 35, a minor typographical error wherein a verb appears to be missing at “the plurality of anchors are disposed near a junction” (or a similar amendment will moot this minor objection).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 24-25 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the phrase "a deployed configuration" in line 2 renders the claim(s) indefinite because “a deployed configuration” was already introduced in claim 21, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to either refer back to the deployed configuration of claim 21 or introduce a second, additional deployed configuration.  To move prosecution forward, the Examiner has assumed Applicant intended to refer back to the deployed configuration of claim 21.  Appropriate correction is required.
Claim 24 (and thereby dependent claim 25) recites the limitation "the frame" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  A “frame element” was introduced in claim 21 and the same phrase “frame element” was re-used in dependent claims 26 and 29.  Consistent use of “frame element” will unify the limitation nomenclature and moot this rejection.  Appropriate correction is required.
Claim 34 (and thereby dependent claim 35) recites the limitation "the frame" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  A “frame element” was introduced and repeated in claim 30.  Consistent use of “frame element” will unify the limitation nomenclature and moot this rejection.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 21-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bridgeman et al. (US 2011/0054) in view of Quinn et al. ().
Bridgeman discloses (see Figs. 1a-16) an occlusive device and system comprising the following claim limitations:
(claims 21 and 30) An occlusive device (1, Fig. 1c) comprising a proximal eyelet (35, Fig. 3b); a distal eyelet (i.e. central eyelet aperture of cap portion 15, as shown in Fig. 1b); a frame element (10, Fig. 1a) having a longitudinal axis (i.e. dotted line longitudinal axis shown in Fig. 1a) defined by a plurality of struts (as shown in Figs. 1a-1c; see Abstract; struts/legs of frame 10 expressly depicted) extending between the proximal eyelet and the distal eyelet (as expressly shown in Figs. 1a-1c); a membrane (19, Figs. 1a-1c) attached to at least a portion of the frame element (10) (as shown in Figs. 1a-1c); an occlusive face (5, Figs. 1a-1c) having a substantially concave orientation formed by the membrane (19) and portions of the plurality of struts (i.e. frame 10) (as shown in Figs. 1a-1c; proximally facing concavity disposed about collar 35 expressly depicted), the plurality of struts (10) including curved portions (30, Fig. 3b) extending away from the occlusive face (5) toward the distal end (6, Fig. 1a) (as shown in Figs. 1a-1c and 3b; curved portion 30 expressly depicted curving and extending away from the proximal occlusive face 5); a tapered region (i.e. tapered region expressly shown along the body of device 1 at the indicator line for reference numeral “10” in Fig. 1a) that extends between the distal end and the proximal end formed by other portions of the plurality of struts (10) (as expressly shown in Fig. 1a); and a plurality of anchors (47, Figs. 1a-1c) arranged on the tapered region (as shown in Figs. 1a-1c); and a delivery catheter (400, Figs. 9-13) configured to (i.e. capable of) interface with at least one of the proximal eyelet (35) and the distal eyelet and deploy the occlusive device (1) (as shown in Figs. 9-16; [0061]-[0063]; delivery catheter 400 expressly interfaces with the proximal eyelet 35 via its deployment wire);
(claims 22 and 32) wherein the occlusive face (5) is configured to (i.e. capable of) span a shape of an ostium in a deployed configuration (as shown in Fig. 16; [0005]; [0043]);
(claims 23 and 33) wherein at least one of the proximal eyelet (35) and the distal eyelet are configured to (i.e. capable of) attach to a delivery system ([0061]; proximal eyelet 35 expressly configured to be releasably connected to a deployment wire via connection 300; and the distal eyelet is fully capable of being attached with a hook, graspers or any other desired delivery system members);
(claims 24 and 34) wherein the frame (10) further includes a generally cylindrical region extending from the occlusive face (5) in a distal direction, wherein the tapered region extends from the cylindrical region toward the distal end (as expressly shown in annotated Fig. 1a below);

    PNG
    media_image1.png
    431
    281
    media_image1.png
    Greyscale

(claims 25 and 35) wherein the plurality of anchors (47) disposed near a junction of the cylindrical region and the tapered region (anchors 47 shown near the junction of the cylindrical and tapered regions in annotated Fig. 1a above);
(claim 26) wherein each of the plurality of anchors (47) includes a tissue engagement member (i.e. free end of barb 47) that protrudes outwardly relative to the frame element (as shown in Fig. 1a; tip of barb 47 protrudes outwardly by a penetration depth 49);
(claim 28) wherein the plurality of elongate members converge at the distal eyelet (as expressly shown in Fig. 1b, converging struts/legs form the distal eyelet aperture disposed opposite the membrane 19);
(claim 29) wherein the frame element (10) comprises nitinol ([0044]); and
(claim 31) wherein the diameter of the occlusive face (5) can be (i.e. is capable of) altered or adjusted during deployment of the occlusive device (1) (as shown in Fig. 16; [0033]; [0042]; [0044]; [0064]; implant device is expressly composed of flexible and deformable nitinol and is fully capable of conforming to the individual structure of the LAA and it effectively follow the LAA shape).
Bridgeman, as applied above, discloses an occlusive device and system comprising all the limitations of the claim except for the anchors staggered relative to the longitudinal axis of the frame element and wherein at least a portion of at least one of the plurality of anchors protrudes through the membrane in a delivery configuration.  
However, Quinn teaches a similar occlusive device and system comprising anchors (64, Fig. 4) staggered (i.e. three anchors 64 shown longitudinally staggered on each strut/leg; [0052]) relative to the longitudinal axis of the frame element (46, Fig. 4) and wherein at least a portion of at least one of the plurality of anchors (64) protrudes through the membrane (48, Fig. 4) in a delivery configuration in order to beneficially inhibit proximal migration of the implant out of the left atrial appendage ([0052]; [0059]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device/system of Bridgeman to have anchors staggered relative to the longitudinal axis of the frame element and wherein at least a portion of at least one of the plurality of anchors protrudes through the membrane in a delivery configuration in order to beneficially inhibit proximal migration of the implant out of the left atrial appendage, as taught by Quinn.
Regarding claim 27, Quinn teaches a similar occlusive device and system comprising embodiments wherein a membrane covers the proximal face of the device ([0055]) and a membrane covers a majority of the frame (as shown in Fig. 4).  Accordingly, Quinn teaches that it is known that a membrane that covers the proximal face of the device and a membrane that covers a majority of the frame are elements that are functional equivalents for providing a cover over a left atrial appendage that facilitates rapid endothelialization and healing ([0055]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted a membrane that covers a majority of the frame taught by Quinn for the membrane that covers the proximal face of the device of Bridgeman because both elements were known equivalents for providing a cover over a left atrial appendage that facilitates rapid endothelialization and healing within the occlusion arts.  The substitution would have resulted in the predictable results of providing a cover over a left atrial appendage that facilitates rapid endothelialization and healing to the device of Bridgeman in view of Quinn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771